Citation Nr: 0603502	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served a period of active duty from December 1942 
to September 1945.  He was awarded numerous medals and 
citations during his period of active service, including the 
Purple Heart.  He died in November 2002.  The appellant is 
his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005) in June 2004.

The Board remanded the appellant's claim in June 2004 and in 
July 2005.  The appeal has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in November 
2002 was identified on the death certificate as respiratory 
failure due to or as a consequence of COPD (chronic 
obstructive pulmonary disease).    

2.  COPD was not present during active military service, 
manifested to a compensable degree within one year subsequent 
to the veteran's separation from service, or shown to be 
related to his service.

3.  The veteran was service-connected for severe residuals of 
a gunshot wound to Muscle Group XI and paralysis of the 
musculocutaneous nerve at the time of his death.  

4.  The veteran's service-connected severe residuals of a 
gunshot wound to Muscle Group XI or paralysis of the 
musculocutaneous nerve was not a contributory cause of his 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as COPD was not incurred in or aggravated 
by service or presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107(b) 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The veteran's service-connected severe residuals of a 
gunshot wound to Muscle Group XI and paralysis of the 
musculocutaneous nerve were neither the principal nor 
contributory causes of his death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2005).  

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Certain 
disabilities that are manifested subsequent to discharge 
within a specified time period are statutorily presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2005).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2005).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, with debilitating effects 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
See 38 C.F.R. § 3.312(c) (2005).

The Board has reviewed all the evidence contained the 
veteran's claims file and must now determine whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claims, in which 
case the claims must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).

The veteran died in November 2002.  His death certificate 
lists the immediate cause of his death as respiratory failure 
due to, or as a consequence of, COPD.  At the time of his 
death, service connection was in effect for residuals of a 
gunshot wound to Muscle Group XI, in the left lower leg, and 
for paralysis of the musculocutaneous nerve in the left leg, 
each evaluated as 30 percent disabling.  The appellant 
contends that the veteran's service-connected left leg 
gunshot wound residuals were a contributory cause of his 
death from respiratory failure.  

As an initial matter, the Board acknowledges the appellant's 
contentions that the veteran's service-connected gunshot 
wound residuals were a contributory cause of his death.  
However, the record does not show that she has the medical 
expertise that would render competent her statements as to 
the relationship between the veteran's military service, his 
service-connected disability residuals, and his cause of 
death.  These opinions alone cannot meet the burden imposed 
by 38 C.F.R. § 3.312 with respect to the relationship between 
events incurred during service, service-connected disability 
residuals, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2005).  

The Board has also considered the May 2004 lay statement 
submitted by the veteran's daughter concerning the symptoms 
of her father's service-connected disability residuals.  
Although she indicates that she is a licensed practical nurse 
and optician, it is neither contended nor shown that she has 
special knowledge regarding venous and/or respiratory 
disabilities.  This limits the probative value of her 
statement as a medical opinion, although her statements do 
have general relevance concerning the descriptions of the 
veteran's phlebitis symptomatology.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997) (opinion of veteran's wife, a 
nurse, was not probative because, while medically trained, 
she gave no indication that she had special knowledge 
regarding cardiology).  The Board places greater probative 
value on the objective findings and medical opinions provided 
by the VA physician and private physicians concerning the 
etiology of the veteran's fatal disability.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).

In support of her claim, the appellant has submitted a two-
page progress note made during the veteran's hospitalization 
in September 2002, which refers to "probable pulmonary 
embolism status post Greenfield filter placement."  The 
record also contains office notes -- mostly by Dr. Kane, an 
associate of Dr. Fleegler - and test reports dated between 
June and July 2001 and May 2002, plus two subsequent 
notations, one concerning the appellant's request for the 
office notes in January 2003, and one subsequent cytology 
report dated in October 2002.  

As for medical opinions, the appellant submitted one from Dr. 
Phillips, who was also the certifier of the veteran's death 
certificate, and one from Dr. Fleegler, who was identified as 
the physician who had placed the Greenfield filter.  In 
January 2003, Dr. Phillips wrote:

[The veteran's] health and life was greatly 
impacted by his chronic phlebitis, that was a 
consequence of his shrapnel injury.  He had 
persistent swelling and pain throughout his life 
[.]

In July 2004, Dr. Fleegler wrote:

The above individual sustained a pulmonary embolus 
at which time he was found to have deep venous 
thrombosis in his left lower extremity.  The DVT 
precipitated a pulmonary embolus and his 
respiratory failure.

Both of these statements are remarkable for their brevity.  
In addition, it is notable that Dr. Phillips did not identify 
the veteran's service-connected gunshot wound residuals of 
the left leg as a contributory cause in the veteran's death, 
either in his January 2003 statement or in the death 
certificate.  Dr. Fleegler's statement is notable in 
associating the veteran's left leg deep venous thrombosis 
with pulmonary embolus and respiratory failure, but in not 
identifying the veteran's service-connected gunshot wound 
residuals specifically as a factor in the veteran's death and 
in not indicating when the pulmonary embolus and respiratory 
failure occurred.  The limited records that the appellant 
submitted appear to refer to pulmonary embolus having 
occurred in September 2002, whereas the veteran died in early 
November 2002 of respiratory failure attributed to COPD.  

The AMC attempted to complete the Board's June 2004 remand 
instructions by obtaining a medical opinion in December 2004 
on the basis of the limited medical records supplied by the 
appellant.  The physician giving the opinion described the 
medical records in the claims folder as "sketchy"; 
nonetheless, he attempted to give the requested opinion.  He 
appears to interpret Dr. Fleegler's statement as saying that 
pulmonary embolus was the cause of the veteran's death and 
states, "if indeed the pulmonary embolus was the cause of 
death then this is then at least as likely as not secondary 
to his residuals of a gun shot wound which was phlebitis."  
He added that "phlebitis can cause deep venous thrombosis 
which can cause a pulmonary embolus which can cause 
respiratory failure.  It does not cause chronic lung 
disease."  

It is certainly possible that the veteran had phlebitis as a 
result of his service-connected gunshot wound residuals in 
his left leg and that this, in turn, "cause[d] deep venous 
thrombosis which can cause a pulmonary embolus which can 
cause respiratory failure."  Nonetheless, despite repeated 
efforts to obtain the medical records that could show that 
this, indeed, is what occurred to cause the veteran's death, 
the Board has been unable to obtain either authorization to 
obtain the records or the records themselves from the 
appellant.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, as discussed above, the limited private medical 
records provided by the appellant do not provide a complete 
picture of the circumstances of the veteran's death but do 
show that the veteran was treated for congestive heart 
failure as well as COPD before his death.  The limited 
medical records do not contradict the death certificate, 
which lists respiratory failure due to or as a consequence of 
COPD as the cause of the veteran's death, with no mention of 
chronic phlebitis, deep vein thrombosis, or any pulmonary 
embolism as a contributory cause.  Without the medical 
records underlying statements provided by Drs. Fleegler and 
Phillips, the Board is unable to evaluate them properly.  
Consequently, the Board must accord them limited, if any, 
probative value.  The end result is that the record lacks an 
evidentiary foundation upon which to conclude that a 
pulmonary embolus was, indeed, the cause of the veteran's 
death.  That being so, there is no evidentiary foundation 
upon which to conclude that the veteran's service-connected 
left leg gunshot wound residuals were a contributory factor 
in the cause of the veteran's death.  The medical evidence of 
record simply does provide probative evidence to show that 
the veteran's service-connected gunshot wound disability 
contributed substantially or materially to his death, 
combined to cause his death, or aided assistance to the 
production of his death.

The Board recognizes that medical evidence submitted by the 
appellant shows that the veteran suffered from chronic 
phlebitis, respiratory failure, and a possible pulmonary 
embolus prior to his death in November 2002.  Further, the 
Board notes that the record suggests the possibility that the 
veteran's service-connected gunshot wound residuals could be 
a contributory cause of his death.  Unfortunately, both 
Federal regulations and case law preclude granting service 
connection predicated on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (1997); see also Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

As the evidence does not support a conclusion that the 
veteran's service-connected residuals of a gunshot wound were 
a contributory cause of his death from respiratory failure 
due to or as a consequence of COPD, the claim for entitlement 
to service connection for the veteran's cause of death must 
be denied.  Since the evidence is not in equipoise, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a final matter, there is no competent medical evidence of 
record showing that the veteran's fatal disability has been 
etiologically related to his period of active service.  The 
veteran's service medical records are void of any complaint, 
treatment, or diagnosis of respiratory failure or COPD.  In 
addition, evidence of record shows that the veteran was first 
shown to have COPD in 2001, over 40 years after separation 
from service.  As the preponderance of the evidence is 
against finding that the veteran's fatal disability was 
incurred in or aggravated by his military service, the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death must be denied on this basis.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As discussed below, VA fulfilled its duties to inform and 
assist the appellant concerning this claim.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, a substantially complete application for the 
Dependency and Indemnity Compensation (DIC) claim for 
entitlement to service connection for the veteran's cause of 
death was received in December 2002.  The RO provided the 
appellant with section 5103(a) notice in January 2003 and 
denied the appellant's claim in a rating decision dated in 
February 2003.  The Board acknowledges that the January 2003 
notice was augmented by additional documents after the 
initial unfavorable rating decision.  Nevertheless, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Notice was provided 
by VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in a November 2005 
supplemental statement of the case (SSOC).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the appellant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

In a January 2003 letter from the RO as well as July 2004 and 
July 2005 letters from the Appeals Management Center (AMC), 
the appellant was notified regarding what information and 
evidence is needed to substantiate her claim, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit evidence in her possession 
that pertains to the claim.  The letters from VA dated in 
January 2003, July 2004, and July 2005, complied with these 
requirements.  

As for VA's duty to assist the appellant, the veteran's 
available service medical records and a VA medical opinion 
have been obtained and associated with the file.  The 
appellant was advised that she has an obligation to cooperate 
fully with VA's efforts to obtain the medical records under 
38 C.F.R. § 3.159(c)(1)(i), (ii) (2005) in the July 2005 
letter sent to her by the AMC.  The July 2005 letter made a 
specific reference to the instructions in the July 2005 Board 
remand for identifying the names and addresses of veteran's 
treatment providers as required under 38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2005).  The appellant did not provide 
the requested information concerning the veteran's treatment 
providers or furnish releases for VA to obtain the private 
treatment records.  Under the circumstances, no further 
development is warranted.  See 38 C.F.R. § 3.159(d) (2005); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that the VA's duty to assist the claimant is not a 
one-way street; the claimant also has an obligation to assist 
in the adjudication of her claim).

The Board has considered remanding this matter for a third 
time to attempt to obtain the medical records needed to 
support the appellant's claim.  The Board remanded this 
matter twice - in June 2004 and in July 2005 - specifically 
to obtain the medical records that could support the thesis 
that the veteran's service-connected gunshot wound residuals 
caused the veteran to have phlebitis, which caused a 
pulmonary embolus, which caused his death.  The appellant did 
not provide the medical records or authorize VA to obtain the 
records, and she stated in August 2005 that she was in 
failing health and wanted the issue resolved.  The Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  The appellant has indicated her 
unwillingness to supply the records or authorization to 
obtain them.  A remand or further development of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  




ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


